McCARTY, J.
I fully concur with Judge STEPHENS in his able, lucid, and somewhat elaborate discussion of the legal propositions presented by this appeal; but I cannot fully subscribe to the conclusions announced by him regarding plaintiff’s reservoir and the waters therein impounded. I am of the opinion that the right of the defendant, Highland Canal Company, to divert water from Sanpitch river and its tributaries should be limited to an amount sufficient to irrigate the 6,000 acres of land under its reservoir and canal.
It seems that Judge STEPHENS’ opinion was prepared and is based on the theory that after the high water subsides and the flow of the Sanpitch river and its tributaries reaches the normal or low water mark, the water impounded in the reservoir and the current or natural flow of Sanpitch river and its tributaries is in excess of the amount to which plaintiff is entitled. The record, as I read it, does not support or justify any such theory or conclusion. The evidence, without conflict, shows: (1) That much, if not practically all, of the lands irrigated with water from the Gunnison Irrigation Company’s system of canals and ditches are of such dry and arid character that they require irrigation in the early spring of each and every year to sprout and bring up the grain planted thereon, and that the natural or current flow of water in Sanpitch river has been, and is, insufficient to thus properly irrigate the lands in the early spring; (2) that the irrigation company, in order to furnish its stockholders with an adequate supply of water for the early spring irrigation, has, during the nonirrigation season — the fall and winter months — of practically every year since 1888 until the trial of this case in 1911, stored and retained in its reservoir the waters flowing therein from San-*362pitch river and its tributaries; (3) that the water thus stored during the nonirrigation season was, and is, used together with the natural or current flow of water in the river by the company’s stockholders for the first or early.spring watering of their crops, and that the water from the two sources of supply is not more than sufficient for that purpose; (4) -that it is necessary for the company to begin drawing water from its reservoir about March 15th to April 1st of each and every year for this early irrigation. The record also shows that the Highland Canal Company’s reservoir is so situated that it cannot be supplied with water from the Sanpitch river. The only sources from which water can be obtained for this reservoir are Nine Mile and Twelve Mile creeks. These streams, when not diverted, flow into Sanpitch river below the dam of the Gunnison Irrigation Company’s reservoir. The defendants, therefore, have no interest whatever in the waters flowing in Sanpitch river above plaintiff’s reservoir dam during the nonirrigation season. If plaintiff should permit this water, or any part of it, to flow past its reservoir and down the channel of the river during the nonirrigation season, defendants have no means of impounding or otherwise using it. The evidence, without conflict, further shows that the high-water period in that locality begins, ordinarily, about the last of May, and usually ends from about the 15th to the last of June, and that the quantity of high water varies. In some years the high water is more than sufficient to supply all demands, and in other years it is not sufficient to supply the amount to which plaintiff is entitled. The reservoir is therefore in some years filled with water that could be utilized by defendants if it were permitted by plaintiff to flow on down the river channel. The evidence further shows that during the twenty-two years next preceding the trial of this case there was but one season in which it was unnecessary for plaintiff to draw all of the water from its reservoir to enable its stockholders to properly irrigate their crops, and that water impounded therein during the high-water season was held over until the following spring. Therefore, as I view the record, the chances that the Gunnison Irrigation Company may some *363time in the future store more water iu its reservoir than will be necessary to meet the requirements of its stockholders after June 15th and during the low-water period are so remote and improbable that it is unnecessary for this court to make any order or suggestion in relation thereto. The evidence shows conclusively that unless the duty of water on the 7,250 acres of land irrigated from the company’s canals, as fixed by the court, is’ too great or high — and plaintiff concedes that it is not — -the reservoir, when filled to its full capacity and the natural or current flow of Sanpitch'river, is not more than sufficient after June 15th to supply the amount of water to which plaintiff is entitled.
The parties to the action stipulated during the progress of the trial “that whatever plaintiff’s rights are determined to be they are superior to the rights of defendants” to the waters of Sanpitch river. And defendants concede that “plaintiff is entitled to water from the winter flow and high-water flow to fill its reservoir to its present capacity.” The trial court found, and the finding is not assailed, “that plaintiff is entitled to water from the winter flow and high-water flow to fill its reservoir to its present safe capacity; that the stockholders of the plaintiff have under cultivation and entitled to irrigate, and a primary right to the use of water for irrigation thereof, 7.,250 acres; that the duty of water thereon from the beginning of the irrigation season to the 15th day of June of each and every year is hereby fixed at fifty acres to the second foot; and from June 15th of each and every year to the close of the irrigation season is hereby fixed at sixty-five acres to the second foot.”
Referring to the foregoing finding of fact counsel for respondent, Gunnison Irrigation Company, in their discussion of the ease in their printed brief, say:
“The court found, and we think that such finding is fully supported by the evidence in this case, that we were entitled to water for 7,250 acres of land.”
And again:
“The court found, and such finding is fully supported by the evidence, that the duty of water on said land from the *364beginning of the irrigation season to the 15th day of June of each and every year is one second foot of water for fifty acres of land; and from June 15th of each and every year to the close of the irrigation season one second foot of water for each sixty-five acres of land.”
Appellant in its printed brief concedes that it is “not entitled to any of the waters in dispute until the right of respondent to the quantity above mentioned [referring to the amount of water awarded respondent by the court] has been fully supplied or adequately pr'ovided.for.” And again respondent says:
“Defendants have no desire to participate in the benefits of plaintiff’s reservoir. Their only desire is that plaintiff be limited to the quantity it appropriated prior to the initiation of defendants’ rights.”
Appellant further says:
“If there is any other way by which such distribution can be made than by using the reservoir as a factor in the problem defendants will readily accept the alternative.”
The extent of defendant’s rights to impound, divert, and use water from Sanpiteh river and its tributaries is clearly defined and fixed -in the court’s decision, and the decision in that regard is not assailed. In fact respondent, the Gunnison Irrigation Company, not only approves of the decision on that point, but is in this court vigorously defending it. In other words, under the decision, which respondent concedes correctly reflects its rights as established by the evidence, the company’s right to store water in its reservoir and to take from Sanpiteh river and its tributaries is limited to an amount that will furnish it a continuous stream, flowing 145 second feet from the beginning of the irrigation season, which the evidence shows is about the 15th of March .or 1st of April, until June 15th, and from June 15th until the close of the irrigation season a continuous stream, flowing 111.54 second feet. Therefore, when the water from the two sources of supply, namely, the reservoir and the natural or current flow of the river and its tributaries, exceeds the amount awarded to respondent by the court for the irrigation of 7,250 acres heretofore irrigated hy *365its stockholders, the defendants are entitled to divert and take from the natural or current flow of the river as much of such excess.as they may require for the irrigation of their lands.
The record, as I view it, clearly shows that defendants are not entitled to have distributed to them any of the reservoir water. In fact, as hereinbefore pointed out, they disclaim having any property right or interest whatever in or to the reservoir or to the water stored therein. In the printed brief of respondent, referring to the court’s decision set forth in the foregoing opinion prepared by Judge STEPHENS wherein the trial court holds that the excess water, if any, in the reservoir “may be measured out to the defendants,” etc., it is said:
“We agree with plaintiff that the judge had no authority to make such an order or provision and that as it stands it is wholly outside of the issues. We agree that the provision referred to is void and should be set aside or modified to conform to his manifest intention.”
What defendants do claim is — and I think the claim, under the court’s decision which the Gunnison Irrigation Company concedes to be just and sound, is meritorious and well founded — that whenever during the irrigation season after the high water commences to flow, it is made to appear that the water stored in the reservoir and the natural or current flow of the river and its tributaries combined is more than sufficient to supply respondent during the remainder of the irrigation season with a continuous flow equal to the volume awarded it by the court, the defendants are entitled to have an amount equal to the excess, or so much thereof as their necessities require, distributed to them when it can be done without depriving certain of respondent’s stockholders of water who use water from the tributaries of the river on lands so situated that they cannot be'supplied with water from the reservoir.
There is a sharp conflict in the evidence respecting the duty of water on the lands irrigated from respondent’s canals and ditches. Respondent’s witnesses, one a civil engineer who was, and for more than ten years had been, familiar with the. irrigation of these lands, and others who were practical farm*366ers who for many years have owned and irrigated land under respondent’s canals, testified that the duty of water on these lands is from thirty to fifty acres to the second foot; the amount of water required varying according to the difference in the character of the soil. Two witnesses for defendants, one a civil engineer, but neither of them farmers, testified that the duty of water is from sixty-five to ninety acres to the second foot. The trial court in arriving at its decision may or may not have made deductions from the evidence on this point that substantially reflect the vested rights of the Gunni-son Irrigation Company. In view of the far-reaching effect of the decision and the impossibility of correcting the error in case one has been made by the court in fixing the duty of water, I would be in favor of remanding the cause, with directions to the trial court to set aside the decision in that regard and enter a temporary decree, continuing the same in force for two or more years, and to appoint a commissioner to make measurements, with the assistance of a competent civil engineer, of the waters used in the irrigation of the lands, and thus ascertain to a reasonable degree of certainty the duty of the water, were it not for the fact that counsel for respondent vigorously support and defend the decision and counsel for appellant approve, though somewhat reluctantly, of it. Under these circumstances this court is precluded from making such order.